DETAILED ACTION
This Office Action is in response to the application filed on May 28, 2021. Claims 1-2, 4-9, 11-16, and 18-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 have been fully considered. 
In light of these amendments, the previous objections to claims 5, 12, and 19 are withdrawn.
Response to Argument
Applicant's arguments and amendments received May 28, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that the cited prior art fails to disclose fractional offsets not being permitted for the IBC encoded current block irrespective of whether a first flag that indicates whether fractional offsets are permitted fro the mode with the motion vector offset (i) is signaled in the coded video bitstream and (ii) is a value permitting fractional offsets. This language corresponds to the newly amended language of claims 1, 8, and 15. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over PCT Patent Publication No. WO 2020/141932 (“Jang”), which corresponds to an application filed January 3, 2019 in view of U.S. Patent Publication No. 2016/0353117 (“Seregin”) and further in view of U.S. Patent Publication No. 2013/0271566 (“Chen”).
With respect to claim 1, Jang discloses the invention substantially as claimed, including 
A method of video decoding performed by a video decoder (see Abstract, ¶9, describing a method of video decoding by a decoding apparatus, i.e., video decoder), the method comprising:
receiving a coded video bitstream containing a current picture (see ¶¶35-36, 39-40, 56, 60, 64, describing that the receiver/decoding device may receive encoded video including a current picture);
determining whether a current block in the current picture is coded in intra block copy (IBC) mode (see ¶¶124, 130, describing that the decoder may determine whether the current picture is indicated as CPR/IBC, i.e., is coded in intra block copy mode);
in response to a determination that the current block is coded in IBC mode, determining whether a mode with a motion vector offset is enabled for the IBC encoded current block (see citations and arguments with respect to element above and ¶¶130-132, describing that after/in response to, IBC mode being determined for a block, it is determined whether MMVD is enabled for the block – see also Applicant’s specification ¶94, describing that MMVD is a mode with a motion vector offset); and
in response to a determination that the mode with the motion vector offset is enabled for the IBC encoded current block, decoding the current block in accordance with an offset associated with the current block (see citations and arguments with respect to elements above and ¶¶125, 133, 135, 137, 141, 143, describing that where MMVD and IBC/CPR are enabled, the current block is decoded in accordance to the MMVD using such an offset/distance),
wherein fractional offsets are not permitted for the IBC encoded current block… (see ¶137, describing that the system may indicate that the slice_fpel_mmvd_enabled_flag is 1, such that the distance/offset is derived using an integer unit, i.e., fractional offsets are not permitted for the IBC encoded current block).
As detailed above, Jang does not explicitly disclose that its MMVD distance/offset is a “motion vector offset”. However, as indicated in Applicant’s specification, MMVD was known to be a mode that signals a motion vector offset (see Applicant’s specification at ¶94). Accordingly, Examiner takes Official Notice that the MMVD offset described in Jang would have been understood to be a motion vector offset and that it would have been obvious to one of ordinary skill in the art at the time of filing to have modified Jang’s offset/distance to be described as a “motion vector offset”. 
Jang does not explicitly disclose wherein fractional offsets are not permitted for the IBC encoded current block irrespective of whether a first flag that indicates whether fractional offsets are permitted for the mode with the motion vector offset (i) is signaled in the coded video bitstream and (ii) is a value permitting fractional offsets.
However, in the same field of endeavor Seregin discloses that it was known to not allow fractional offsets for IBC mode blocks, i.e., 
wherein fractional offsets are not permitted for the IBC encoded current block irrespective of whether a first flag that indicates whether fractional offsets are permitted for the mode with the motion vector offset (i) is signaled in the coded video bitstream and (ii) is a value permitting fractional offsets (see ¶¶55-56, 59, describing that it was known, in IBC mode, to require integer motion vectors/constrain resolution to integer pixel resolution, i.e., fractional offsets are not permitted for the IBC encoded current block).
At the time of filing, one of ordinary skill would have been familiar with the use of IBC mode and fractional offsets and have understood that, as evidenced by Seregin, it was known to disallow fractional offsets for IBC mode. Accordingly, to one of ordinary skill in the art at the time of filing, disallowing fractional offsets for IBC mode, like the IBC mode of the coding system of Jang, would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include disallowing of fractional offsets in IBC mode in the decoding method of Jang as taught by Seregin.
Jang/Seregin details that fractional offsets are disallowed/not applicable to certain coding modes, e.g., IBC mode, but does not explicitly detail the mechanism by which such a disallowance occurs, i.e., it does not explicitly detail that fractional offsets are not permitted for the IBC encoded blocks irrespective of whether a first flag that indicates whether fractional offsets are permitted for the mode with the motion vector offset (i) is signaled in the coded video bitstream and (ii) is a value permitting fractional offsets.
However, in the same field of endeavor, Chen discloses that in a situation where a syntax/flag should always be a particular value for a given mode, it is known to infer that flag as that value when the mode is present regardless of whether it or a value for it are signalled , i.e., ensure the feature is not allowed irrespective of whether a first flag that indicates whether [the feature is] permitted for the mode … (i) is signaled in the coded video bitstream and (ii) is a value permitting [the feature] (see ¶188, describing that where a particular mode (e.g., VSP mode) is associated with a known implication for a flag (e.g., mb_skip_flag = 1), that flag may be inferred when the mode is present whether the flag (and a particular value) is signaled or not).
At the time of filing, one of ordinary skill would have been familiar fractional offsets being inapplicable to/disallowed in IBC mode (see citations with respect to Seregin above) and have understood the various ways that such a disallowance may occur within the system, including, as evidenced by Chen, inferring that a flag related to fractional offsets indicates a disallowance, even when such a flag (and a value therefor) is signaled. Such a person would understood that doing so advantageously avoids using processing power to decode a value that is already known based on the particular mode. Accordingly, to one of ordinary skill in the art at the time of filing, inferring a fractional offset permission flag to indicate that fractional offsets are disallowed, regardless of whether such a flag is signaled and/or signaled with a particular value, when in IBC mode would have represented nothing more than the simple substitution of one known element for another to obtain predictable results and/or the use of a known technique to improve similar devices in the same way.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include inferring a fractional offset permission flag to indicate that fractional offsets are disallowed, regardless of whether such a flag is signaled and/or signaled with a particular value, when a current block is coded with IBC mode in the decoding method of Jang/Seregin as taught by Chen.
With respect to claim 2, Jang discloses the invention substantially as claimed. As described above, Jang in view of Seregin and Chen discloses all the elements of independent claim 1. Jang/Seregin/Chen additionally discloses: 
wherein the determination that the current block is coded in the IBC mode is based on a second flag that indicates that the IBC mode is enabled for the current block (see Jang ¶¶124, 126, describing determining that IBC is applied to the current block based on a flag indicating that IBC/CPR is applied, i.e., enabled, for that block), and
wherein in response to the determination that the second flag indicates the IBC mode is enabled for the current block, the mode with the motion vector offset is determined to be enabled for the current block (see Jang ¶¶130-132, describing that where IBC/CPR mode is applied (based on the flag as detailed in element above), MMVD (the mode with the motion vector offset as described with respect to claim 1 above) is applied, i.e., is enabled, for that block).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 4, Jang discloses the invention substantially as claimed. As described above, Jang in view of Seregin and Chen discloses all the elements of independent claim 1. Jang/Seregin/Chen additionally discloses: 
wherein the determination that the current block is coded in the IBC mode is based on a second flag that indicates that the IBC mode is enabled for the current block (see citations and arguments with respect to corresponding element of claim 2 above), and
wherein in response to the determination that the second flag that indicates the IBC mode is enabled for the current block, the mode with the motion vector offset is determined to be enabled for the current block in response to a determination that a third flag indicates that the mode with vector offset is enabled for the current block (see Jang ¶¶130-132, describing that where IBC/CPR mode is applied (based on the flag as detailed in element above), MMVD (the mode with the motion vector offset as described with respect to claim 1 above) is applied, i.e., is enabled, for that block in response to determining that an MMVD flag indicates that MMVD is enabled for the current block, i.e., a third flag indicates that the mode with vector offset is enabled for the current block).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Jang discloses the invention substantially as claimed. As described above, Jang in view of Seregin and Chen discloses all the elements of dependent claim 4. Jang/Seregin/Chen additionally discloses: 
wherein in response to the determination that the third flag indicates that the mode with the motion vector offset is enabled for the current block (see citations and arguments with respect to claim 4 above, describing receiving a third flag indicating whether MMVD is enabled), the first flag that indicates whether fractional offsets are permitted is set to false irrespective of whether the first flag is (i) signaled in the coded video bitstream and (ii) is the value permitting fractional offsets (see citations and arguments with respect to claim 1 above, describing that it was known to infer the flag indicating whether fractional offsets are permitted such that they are disallowed, i.e., set to false, for IntraBC prediction regardless of whether the flag is signaled and of its value). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 6, Jang discloses the invention substantially as claimed. As described above, Jang in view of Seregin and Chen discloses all the elements of dependent claim 5. Jang/Seregin/Chen additionally discloses: 
wherein in response to a determination that one of (i) the third flag and the (ii) second flag is false, the first flag that indicates whether fractional offsets is enabled is signaled in the coded video bitstream (see citations and arguments with respect to claims 1 and 5 above, describing that the first flag is only inferred for IBC mode, i.e., when either the second flag or the second and third flags are true, thus, one of skill would have understood the first flag to be signaled and not inferred when the second or second and third flags are false, i.e., indicate non-IBC mode). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Jang discloses the invention substantially as claimed. As described above, Jang in view of Seregin and Chen discloses all the elements of independent claim 1. Jang/Seregin/Chen additionally discloses: 
wherein in response to the determination that the mode with motion vector offset is enabled for the IBC encoded current block, the offset is selected from a table that specifies a plurality of offset distances each of which is a power of 2 (see Jang Table 1, ¶¶135-137, describing that the mmvd distance/offset, when mmvd is enabled, i.e., in response to the determination that the mode with motion vector offset is enabled for the IBC encoded current block, is selected from a table that specifies a plurality of offset distances each of which is a power of 2). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, claim 8 recites the elements of claim 1 in apparatus form rather than method form. Specifically, claim 8 recites “a video decoder for video decoding, comprising: processing circuitry configured to” perform the method of claim 1. Jang discloses such a decoder (see Fig. 3, item 300, ¶¶58, 60, describing a decoder including processing circuitry from accomplishing the methods described therein). Accordingly, the disclosure cited with respect to claim 1 also applies to claim 8. 
With respect to claim 9, claim 9 recites the elements of claim 2 in apparatus form rather than method form. Specifically, claim 9 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 2 (see citations and arguments with respect to claims 2 and 8 above). Accordingly, the disclosure cited with respect to claim 2 also applies to claim 9. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 11, claim 11 recites the elements of claim 4 in apparatus form rather than method form. Specifically, claim 11 recites “the video decoder according to claim 8, wherein…”. As see citations and arguments with respect to claims 4 and 8 above). Accordingly, the disclosure cited with respect to claim 4 also applies to claim 11. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, claim 12 recites the elements of claim 5 in apparatus form rather than method form. Specifically, claim 12 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 5 (see citations and arguments with respect to claims 5 and 8 above). Accordingly, the disclosure cited with respect to claim 5 also applies to claim 12. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, claim 13 recites the elements of claim 6 in apparatus form rather than method form. Specifically, claim 13 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 6 (see citations and arguments with respect to claims 6 and 8 above). Accordingly, the disclosure cited with respect to claim 6 also applies to claim 13. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, claim 14 recites the elements of claim 7 in apparatus form rather than method form. Specifically, claim 14 recites “the video decoder according to claim 8, wherein…”. As detailed above, Jang discloses the decoder of claim 8 to perform the elements of claim 7 (see citations and arguments with respect to claims 7 and 8 above). Accordingly, the disclosure cited with respect to claim 7 also applies to claim 14. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, claim 15 recites the elements of claim 1 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 1 also applies to claim 15. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 15.
With respect to claim 16, claim 16 recites the elements of claim 2 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 2 also applies to claim 16. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 16.
With respect to claim 18, claim 18 recites the elements of claim 4 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 4 also applies to claim 18. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 18.
With respect to claim 19, claim 19 recites the elements of claim 5 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 5 also applies to claim 19. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 19.
With respect to claim 20, claim 20 recites the elements of claim 6 in computer readable medium form rather than method form. Jang discloses that its methods may be executed by software implemented in a decoder which includes a processor and a non-transitory computer-readable medium (see ¶¶25, 58, 200-201). Accordingly, the disclosure cited with respect to claim 6 also applies to claim 20. The reasons for combining the cited prior art with respect to claim 1 also apply to claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDSAY J UHL/               Examiner, Art Unit 2481